Title: IX. To George Washington from Major General Nathanael Greene, 24 June 1780
From: Greene, Nathanael
To: Washington, George



Dear Sir
Springfield June 24. 1780 7 OClock A.M.

I make use of the first moment to acquaint Your Excellency that the whole force of the Enemy which has been in Jersey went from Elizabeth Town Point between 12 and 1 OClock this morning; whether they crossed to Statten Island, or embarked on board their shipping I am not yet sufficiently inf⟨or⟩med, altho it is reported they have embark⟨e⟩d and proceeded up Hackensack River, to the latter I give but little credit—However I shall take immediate measures to ascertain the truth, and discover their present position and designs, as far as is possible.
I shall do myself the honor to state to your Excellency, as soon as I have liesure the proceedings of yesterday, and in the interim. I am Your Most Obedt Humble Servt

Nath. Greene M.G.



P.S. I have ordered General Wayne to join the Army under Your Excellencys immediate command, and beg to receive your direction respecting the remainder of the Troops.

